        Case 1:19-cv-00027-SWS Document 21 Filed 03/11/19 Page 1 of 3




Keith R. Nachbar
Keith R. Nachbar, P.C.
123 W. 1st Street, Suite 205
Casper, Wyoming 82601
Phone: (307) 473-8977
Fax: (307) 473-8989
Email: Keith@Nachbarlaw.com

                            UNITED STATES DISTRICT COURT
                                DISTRICT OF WYOMING

 ROBERT ALLEN HARVEY and ELAINE
 HARVEY,
      Plaintiffs,

 vs.                                               Civil Action No. 19-cv-27

 HALLIBURTON ENERGY SERVICES, INC.,
      Defendant.



          DEFENDANT’S RESPONSE TO COURT’S ORDER ON REMOVAL


       COMES NOW counsel for Defendant, and submits this Response to this Court’s March

1, 2019 Order on Removal (Doc. 16). Defendant states as follows:

       1. Pursuant to Local Rule 81.1 of this Court, Defendant, as removing party, immediately

          filed with this Court a copy of the Notice of Removal on February 5, 2019 (Doc. 1, pp.

          1-5); and a copy of the Notice of Removal filed with the State of Wyoming County of

          Big Horn, Fifth Judicial District, submitted on the same day (Doc. 2.);

       2. No hearing was pending in the district court when the Notice of Removal was filed

          with the clerk;


                                               1
        Case 1:19-cv-00027-SWS Document 21 Filed 03/11/19 Page 2 of 3




      3. A copy of all records and proceedings, together with a copy of the state court docket

         sheet in the district court was timely filed on February 5, 2019. (See Doc. Nos. 2, 3

         and 4.); and

      4. A copy of this Court’s Order on Removal was filed with the State of Wyoming, Fifth

         Judicial District Court, Big Horn County, on March 5, 2019.

      WHEREFORE, Defendant respectfully submits that it has fully complied with this Court’s

Order on Removal.

      DATED this 11th day of March, 2019.



                                                         /s/ Keith R. Nachbar
                                                  Keith R. Nachbar
                                                  Keith R. Nachbar, P.C.
                                                  123 W. 1st Street, Suite 205
                                                  Casper, Wyoming 82601
                                                  Phone: (307) 473-8977
                                                  Fax: (307) 473-8989
                                                  Email: Keith@Nachbarlaw.com


                                                  COUNSEL FOR DEFENDANT,
                                                  HALLIBURTON ENERGY SERVICES,
                                                  INC.




                                             2
           Case 1:19-cv-00027-SWS Document 21 Filed 03/11/19 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of March, 2019, the foregoing Response to Order on

Removal has been served via the Court’s electronic filing system upon counsel of record as

follows:

                                    Philip A. Nicholas
                                    Meggan J. Nicholas
                                    Nicholas & Tangeman, LLC
                                    P.O. Box 928
                                    Laramie, Wyoming 82073
                                    nicholas@wyolegal.com
                                    mnicholas@wyolegal.com

                                    Thomas E. Lubnau
                                    Lubnau Law Office, PC
                                    P.O. Box 1028
                                    Gillette, Wyoming 82717
                                    tom@esteq.com


                                                          /s/ Keith R. Nachbar




                                               3
